EXAMINER'S COMMENT
This Allowance is in response to Applicant’s Reply of May 10, 2021.

Claim 21 has been cancelled and claim 22 added.

Applicant’s amendment to claim 17 overcomes the previously presented 35 USC 112(b) rejection thereof.

Applicant’s amendment to claim 13 overcomes the previously presented 35 USC 102(a)(1) rejection thereof.

Claims 1-20 and 22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art of record fails to disclose or suggest a plug having a slip assembly and a nose cone, wherein at least one of the slip assembly and the nose cone have a plurality of circumferentially spaced protrusions that are defined by an outer face that extends orthogonally a central axis of the plug as recited in the claimed combination.

Regarding claims 2-8: These claims are considered allowable due to their dependency on claim 1.

Regarding claim 9: The prior art of record fails to disclose or suggest a plug with a mandrel and a nose cone coupled to the mandrel, wherein the nose cone comprises an inner surface including a molded protrusion extending therefrom, wherein the molded protrusion is located on an axially extending portion of the inner surface that extends entirely about a central axis of the plug, wherein the molded portion is configured to prevent a spherical ball from sealing against the inner surface of the nose cone as recited in the claimed combination.

Regarding claims 10-12: These claims are considered allowable due to their dependence on claim 9.

Regarding claim 13:  The prior art of record fails to disclose or suggest a plug with a mandrel, a packer, and a nose cone that is coupled to the mandrel, wherein the nose cone includes a body comprised of a first material and an outer surface that includes an annular fin also comprised of the first material as recited in the claimed combination.

Regarding claims 14-16 and 22:  These claims are considered allowable due to their dependence on claim 13. 

Regarding claim 17: The prior art of record fails to disclose or suggest a plug that includes a mandrel with a plurality of ratchet teeth on the outer surface thereof and a body lock ring assembly with a plurality of arcuate lock ring segments with a plurality of ratchet teeth on the inner surface thereof that matingly engage with the plurality of ratchet teeth of the mandrel, wherein the mandrel includes a body to which the plurality of ratchet teeth of the mandrel are coupled, and wherein the body comprises a first material with a shear strength that is less than the shear strength of the material of the plurality of ratchet teeth as recited in the claimed combination.

Regarding claims 18-20: These claims are considered allowable due to their dependence on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
5/24/2021